Citation Nr: 1036298	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
lumbar spondylosis and degenerative disc disease, L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a January 
2005 rating determination by the above Regional Office (RO).  In 
August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

Since the grant of service connection, the Veteran's lumbar 
spondylosis and disc disease has been manifested by full or 
almost full forward lumbar spine flexion, and a combined range of 
motion greater than 120 degrees.  He does not have muscle spasm, 
guarding, localized tenderness, or a vertebral body fracture.  
There is also no evidence of ankylosis, chronic neurologic 
disability manifestations, or incapacitating episodes of 
intervertebral disc syndrome (IDS) requiring bed rest.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar 
spondylosis and degenerative disc disease, L4-5 and L5-S1 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DC 5242 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Factual Background and Analysis

Turning to the evidence of record, in a January 2005 rating 
action, service connection was granted for lumbar spondylosis and 
degenerative disc disease, L4-5 and L5-S1 and a noncompensable 
evaluation was assigned under DC 5242.  The Veteran appealed the 
initial evaluation assigned.  In September 2006, the RO increased 
the disability rating to 10 percent.  

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher rating 
when all disabilities are combined.  38 C.F.R. § 4.71a, (2009). 

Under the General Rating Formula, a 10 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
for forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  These 
ratings are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Id.

Normal forward flexion of the thoracolumbar segment of the spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  See Note 2, General Rating Formula for Disease and 
Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  A 20 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks 
during the past 12 months; and a 60 percent disability evaluation 
is warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.  

In addition, any associated neurological abnormalities (e.g., 
bowel or bladder impairment) are evaluated separately under the 
appropriate diagnostic code.  See Note 1, General Rating Formula 
for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2009).  

Turning to the relevant evidence, in November 2004, the Veteran 
underwent VA examination.  His primary complaint was of constant 
back pain, which traveled down the left leg into the toes causing 
numbness.  He described the pain as burning and sharp with an 
intensity of 10 on a scale from 1 to 10.  The pain could be 
elicited by physical activity and was relieved by bedrest and 
medication.  He reported incapacitating episodes as often as 
twice a year lasting for 10 days.  Over the past year he has had 
two incidents of incapacitation for a total of 8 days.  There was 
no functional impairment and the Veteran had not any lost time 
from work.  

Examination of the thoracolumbar spine revealed no complaints of 
radiating pain on movement.  There was no evidence of muscle 
spasm or tenderness.  Straight leg raising was negative 
bilaterally.  Range of motion of the lumbar spine was normal with 
forward flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  There was no additional limitation due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  There 
was no ankylosis of the spine and no signs of intervertebral disc 
syndrome (IDS).  Neurological examination of the lower 
extremities showed motor function was within normal limits.  
However sensory function was abnormal with findings of decreased 
pinprick in the left S1 distribution.  The right lower extremity 
reflexes revealed both knee jerk and ankle jerk were 2+.  X-rays 
of the lumbar spine showed degenerative arthritis and joint 
narrowing.  The clinical impression was lumbar spondylosis and 
degenerative disc disease of L4-5 and L5-S1 and left S1 chronic 
radiculopathy due to decreased sensation in the sole.  

Private treatment records dated from 2005 to 2007 include a 
December 2006 operative report which shows the Veteran underwent 
a L4-5 bilateral laminectomy and right side microdiscectomy for 
spinal stenosis with herniated disc.  

During VA examination in September 2007, the Veteran reported 
some significant changes in his condition since his last 
examination in 2004.  He noted that his symptoms of radicular 
pain, numbness, tingling, and low back pain continued to worsen 
and repeated steroid injections provided no relief.  The Veteran 
reported an exacerbation of back pain in September 2006 after 
doing some heavy work.  In addition to developing excruciating 
low back pain he had a new onset of radicular symptoms down the 
right lower extremity.  He subsequently underwent a lumbar 
decompression in December 2006, which included an L5 laminectomy, 
a discectomy of L5-S1, and a discectomy of L4-5 without fusion.  
While the radiculating pain down the right lower extremity was 
immediately resolved after the surgery, the Veteran continued to 
have numbness, and tingling down both lower extremities.  He also 
described a difficult postoperative course where he was found to 
have a profound weakness of both lower extremities and was unable 
to ambulate immediately after the surgery, requiring the use of a 
walker and wheelchair for about two weeks.  

Since that time he has felt continued weakness in the lower 
extremities, particularly in the feet and ankles as well as 
numbness and tingling.  The left lower extremity symptoms start 
in the posterior thigh and travel down the lateral calf ending on 
the dorsum of the foot and into the toes.  The right lower 
extremity symptoms begin at the lateral calf, extending down to 
the dorsum of the foot and toes.  The Veteran reported difficulty 
using stairs and that the symptoms increase with activity.  He 
continued to have back pain, but agreed that it was significantly 
better since the surgery and reported it as a 5 out of 10.  The 
Veteran reported weekly flare-ups with any type of activity, 
especially walking or bending with a severity up to 7 out of 10.  
The flare-ups cause limited motion and increased stiffness, 
preventing him from doing any type of strenuous activity.  He 
denied any associated bowel or bladder complaints or erectile 
dysfunction.  He did not use a cane, crutch or brace.  His low 
back disability affects his daily living activities of toileting 
and dressing and prevents any strenuous recreational activity.  
The Veteran is currently employed at a desk job that does not 
require a significant amount of manual labor and is able to 
perform these duties.  

On range of motion of the thoracolumbar spine, forward flexion 
was to 70 degrees, with pain beginning at 60, extension to 15 
degrees, lateral flexion to 20 degrees bilaterally, left lateral 
rotation to 20 degrees and right lateral rotation to 15 degrees.  
Examination of the back revealed two well-healed scars over the 
lumbar region.  There was some loss of lumbar lordosis, but no 
evidence of muscle spasms or guarding.  The Veteran was tender to 
palpation over the posterior superior iliac spine bilaterally.  
He did not have a broad-based or flatfooted gait that was 
noticeable, but had difficulty walking on his heels.  There was 
also some decreased sensation over the dorsum of the foot down to 
the toes, the lateral aspect of the foot, and the plantar aspect 
of the foot.  There were no signs of atrophy and muscle strength 
was 5/5 throughout.  Reflexes were present and equal and straight 
leg raise was negative bilaterally.  Although the Veteran did 
complain of some increased low back pain, he did not complain of 
any radiating symptoms down the leg.  X-rays showed significant 
narrowing of the inter disc space between L4-5 and L5-S1 with 
signs of osteophytes.  There were no signs of any anterior 
retrolisthesis.  The diagnosis was lumbar spondylosis, 
degenerative disc disease L4-5, L5-S1 and status post lumbar 
decompression.  

Private treatment records dated from 2007 to 2009 show continued 
evaluation and treatment for chronic low back pain radiating to 
the left leg.  

During VA examination in January 2010, the Veteran reported that 
his since his last examination he symptoms had progressively 
worsened.  He complained of numbness and tingling in the tops of 
the feet, left lower extremity weakness, stiffness, and spasms.  
The onset of pain occurred performing daily activities.  The 
Veteran described the pain as achy, burning, constant, and 
severe.  He also reported severe flare-ups that occur every 1-2 
months lasting 3-7 days.  There was no additional functional 
impairment during flare-ups.  The Veteran reported 12 
incapacitating episodes during the past 12 months, lasting about 
a week and resolved with rest and medication.  The Veteran did 
not required assistive devices and was able walk more than 1/4 mile 
but less than 1 mile.  There were no history of bladder, bowel or 
erectile dysfunction.  

On examination posture and gait were both normal.  There was no 
evidence of abnormal curvature of the spine including ankylosis.  
There was also no evidence of guarding, spasm, atrophy, 
tenderness, or weakness.  Muscles tone was normal, but sensory 
examination revealed decreased light touch in the S1 dermatome of 
both feet.  Reflexes in the knees and ankles were present and 
equal.  Range of motion showed flexion to 75 degrees, extension 
to 25 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was objective evidence 
of pain after repetitive motion, but no additional limitation of 
motion.  There were no radicular signs noted with Lasegue 
testing.  X-rays showed minimal degenerative changes of the 
thoracic spine and stable advanced degenerative at L4-5 and L5-
S1.  There was no evidence of vertebral fracture.  While there 
were no incapacitating episodes due to intervertebral disc 
syndrome, the Veteran reported losing 12 weeks from work due to 
his back.  The diagnosis was spondylosis of the thoracolumbar 
spine without radiculopathy, status post lumbar decompression, 
and degenerative disc disease of the lumbar spine.  

A private treatment report dated in March 2010 shows the Veteran 
was evaluated for new symptoms of intermittent pulsating and 
burning sensation on the dorsum of both feet.  There was no 
associated back pain or radiating pain.  The symptoms were worse 
after a day of heavy exercise or activity.  Examination revealed 
normal gait, tandem, heel, and toe walking.  Motor and sensory 
testing of the lower extremities was within normal limits with 
the exception of mild difficulty with distal foot propioception 
and mildly diminished vibration sense in the distal lower 
extremities.  

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record largely 
reflects findings of essentially normal or near-normal range of 
motion.  There is no indication that the lumbar spine disability 
results in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Based upon 
the foregoing, the Board finds that the criteria for an 
evaluation greater than 10 percent under DC 5242 are not met.  

In this case, there is no credible evidence of pain on use or 
flare-ups that result in limitation of motion to the extent that 
the lumbar spine would warrant a higher rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
not disputed that the Veteran has limitation of motion of the 
thoracolumbar segment of the spine and that there is significant 
pain on motion.  Yet, the Board finds that the 10 percent 
disability rating adequately compensates him for his painful 
motion and functional loss.  Given that the Veteran's complaints 
do not prevent him from achieving essentially normal measured 
range of motion they do not support a finding of additional 
functional loss for a higher rating.  Although the Board is 
required to consider the effect of the Veteran's pain when making 
a rating determination, and has done so in this case, the Rating 
Schedule does not provide for a separate rating for pain.  
Rather, it provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is 
already being adequately compensated for pain.

With respect to a higher rating based on the frequency and extent 
of incapacitating episodes (defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician), 
the Board acknowledges the Veteran's self-report of 
incapacitating episodes.  However, the record contains no 
supporting objective documentation that any physician prescribed 
bed rest or that he was treated by a physician for any of these 
periods to justify a higher rating under DC 5243.  38 C.F.R. 
§ 4.71a (2009).  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability.  Aside from decreased sensation in both 
feet, there is no competent evidence of any neurological deficit 
warranting a separate compensable disability rating under any of 
the applicable neurological rating codes.  38 C.F.R. § 4.71a 
(2009).  

Finally, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  As discussed above, there are 
higher ratings available for the lumbar spine disability, but the 
required manifestations have not been shown in this case.  
Moreover, there is no indication the Veteran has been 
hospitalized for treatment of his lumbar spine since his 2006 
surgery, much less on a frequent basis and the recent VA 
examination is void of any findings of exceptional limitation due 
to the lumbar spine beyond that contemplated by the schedule of 
ratings.  

The Veteran is currently employed, but claims he lost 12 weeks of 
work in the past year because of his lumbar spine.  While the 
Board is sympathetic to the difficulties the Veteran's lumbar 
spine disability may cause him in his employment, the evidence 
does not reflect that the average industrial impairment he 
suffers is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.  In other words, the regular 
schedular standards contemplate the symptomatology shown.  
Accordingly, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony provided 
during his Travel Board hearing in August 2010.  He essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examinations and 
outpatient evaluations.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints concerning his lumbar 
spine or the sincerity of his beliefs concerning the gravity of 
his symptoms.  But inasmuch as he is not competent to identify a 
specific level of disability as determined by the appropriate 
diagnostic codes, there is no means to increase the rating based 
on the medical evidence currently of record, especially since 
none of the other codes of the rating schedule that might provide 
a basis for a higher rating apply. 

The Board has also reviewed the claim mindful of the guidance of 
Fenderson, supra.  The current level of disability shown is 
encompassed by the rating assigned and, with due consideration to 
the provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under consideration, 
and there is no basis for the assignment of further staged 
ratings.  

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in October 2004 and March 2006, the RO informed 
the Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
That said, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  The Veteran's 
claim for an initial higher rating for PTSD is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007).  Moreover, the Veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His in-service and pertinent 
post-service treatment reports are of record and the RO obtained 
VA examinations in November 2004, September 2007 and January 
2010.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they provide sufficient detail to rate the 
Veteran's service-connected lumbar spine disability, including a 
thorough discussion of the effect of the Veteran's symptoms on 
his functioning. 

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for lumbar spondylosis and 
degenerative disc disease, L4-5 and L5-S1 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


